Title: Tobias Lear to Henry Knox, 20 April 1793
From: Lear, Tobias
To: Knox, Henry



[Philadelphia] Apl 20t[h 17]93

By the Presidts commd T. Lear has the honor to return to the Secy of War the letters & enclosures from Govr Blount and to inform the Secy, that the Presidt conceivg the information contained therein to be highly interesting to the U.S. requests the Se[c]y to take them into serious consideratn & report to him thereon as early as may be—and at the same time to report on the letters from Governors Lee & Telfair wh. were yesterday submittd to the Presit. The P[r]esid. requests that Mr Shaw’s conduct may be criticaly scrutinizd.

T. L.S.P.U.S.

